DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, as amended, recites, “The method of claim,….” The dependency of claim 6 is therefore indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson et al. (US 6536041), Lee et al. (US 2021/0168460), and Liu et al. (US 2022/0014819).

Regarding claim 1, Knudson teaches a method for generating an electronic programming guide, the method comprising:
receiving, from a content server, electronic program guide data over a network (Col. 6, lines 26-44, “Each television distribution facility 26 may distribute both the program guide data received from program guide database 24 and the real-time data received from real-time data sources 30 to the program guides of users at associated user television equipment 48 via communications links 50.” Fig. 1);
receiving, from the content server, video content for a broadcast channel over the network (Col. 7, line 64 to col. 8, line 8, “Communications paths 50 preferably have sufficient bandwidth to allow television distribution facility 26 to distribute television programming, program listings information, real-time data, advertisements, and other information to user television equipment 48.”);
displaying the received video content on a display device (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).”);
receiving, from a user device, a request to display electronic program guide data on the display device (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).”); and
displaying, electronic program guide data in a bullet screen format on the display device, wherein each program in the electronic program guide data is displayed as a text bullet overlaid on at least a portion of the video content based on user-specified properties including fly location, (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 13, 27a-27c).
Knudson does not expressly teach that the user-specified properties include fly speed, fly interval, one or more font properties, and an indication as to whether each text bullet flies over or behind certain objects in the video content of the channel broadcast.
Lee teaches properties including speed, interval, and one or more font properties ([0053], “the letter form may include at least one of a font, a display color, a degree of inclination, a font size, or an interval between letters.” [0055], “For example, the setting value of the motion effect may include at least one of a movement speed of a layer, a movement direction of a layer, a movement pattern of a layer, a tilt angle of a layer, or a change in size of a layer. For example, the setting value of the motion effect may further include a change (e.g., a flicker, a size change, or display speed change) in text included in a fourth layer.”).
In view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson such that the user-specified properties may additionally include fly speed, fly interval, and one or more font properties. The modification would provide users with additional formatting options for the display of electronic program guide data. The modification would serve to improve the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the user-specified properties include an indication as to whether each text bullet flies over or behind certain objects in the video content of the channel broadcast.
Liu teaches a user-specified an indication as to whether a text bullet is displayed behind a certain object in video content ([0156], “Bullet-screen operation controls may be provided in an interface of the audience client. The function of the bullet-screen operation controls may include whether to display the bullet screen comment, or whether to display the bullet screen comment behind a host portrait picture, etc.”).
In view of Liu’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the user-specified properties include an indication as to whether each text bullet flies over or behind certain objects in the video content of the channel broadcast. The modification would provide users with additional formatting options for the display of electronic program guide data. The modification would serve to improve the overall user experience.

Regarding claim 14, Knudson teaches a device for displaying an electronic program guide, comprising:
memory configured to store electronic program guide data (Col. 6, lines 26-43, “User television equipment 48 may be any suitable equipment for providing television to the user that contains sufficient processing capabilities to implement an interactive television program guide.” Col. 7, lines 1-8, “Each user has a receiver, which is typically a set-top box such as set-top box 52, but which may be other suitable television equipment such as an advanced television receiver into which circuitry similar to set-top-box circuitry has been integrated or a personal computer television (PC/TV). For purposes of illustration, the present invention will be described in the context of user television equipment 48 that uses set-top boxes 52.” Col. 7, line 64 to col. 8, line 8, “Communications paths 50 preferably have sufficient bandwidth to allow television distribution facility 26 to distribute television programming, program listings information, real-time data, advertisements, and other information to user television equipment 48.” Fig. 1. User television equipment 48 inherently comprises a memory.);
a first interface configured receive video content of a broadcast channel of a content provider over a network (Col. 6, lines 26-43, “User television equipment 48 may be any suitable equipment for providing television to the user that contains sufficient processing capabilities to implement an interactive television program guide.” Col. 7, lines 1-8, “Each user has a receiver, which is typically a set-top box such as set-top box 52, but which may be other suitable television equipment such as an advanced television receiver into which circuitry similar to set-top-box circuitry has been integrated or a personal computer television (PC/TV). For purposes of illustration, the present invention will be described in the context of user television equipment 48 that uses set-top boxes 52.” Col. 7, line 64 to col. 8, line 8, “Communications paths 50 preferably have sufficient bandwidth to allow television distribution facility 26 to distribute television programming, program listings information, real-time data, advertisements, and other information to user television equipment 48.” Fig. 1);
a processor (Col. 7, lines 28-35, Fig. 1) configured to:
combine the electronic program guide data and the video content, wherein the electronic program guide data is overlaid onto the video content in a bullet screen format, wherein each program in the electronic program guide data is a text bullet overlaid onto the video content based on user-specified properties including fly location (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 13, 27a-27c),
receive video content over a network (Col. 7, line 64 to col. 8, line 8, “Communications paths 50 preferably have sufficient bandwidth to allow television distribution facility 26 to distribute television programming, program listings information, real-time data, advertisements, and other information to user television equipment 48.”); and
send the combined electronic program guide data and the video content to a display device (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 13, 27a-27c).
Knudson does not expressly teach that the user-specified properties include fly speed, fly interval, one or more font properties, and an indication as to whether each text bullet flies over or behind certain objects in the video content of the channel broadcast.
Lee teaches properties including speed, interval, and one or more font properties ([0053], “the letter form may include at least one of a font, a display color, a degree of inclination, a font size, or an interval between letters.” [0055], “For example, the setting value of the motion effect may include at least one of a movement speed of a layer, a movement direction of a layer, a movement pattern of a layer, a tilt angle of a layer, or a change in size of a layer. For example, the setting value of the motion effect may further include a change (e.g., a flicker, a size change, or display speed change) in text included in a fourth layer.”).
In view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson such that the user-specified properties may additionally include fly speed, fly interval, and one or more font properties. The modification would provide users with additional formatting options for the display of electronic program guide data. The modification would serve to improve the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the user-specified properties include an indication as to whether each text bullet flies over or behind certain objects in the video content of the channel broadcast.
Liu teaches a user-specified an indication as to whether a text bullet is displayed behind a certain object in video content ([0156], “Bullet-screen operation controls may be provided in an interface of the audience client. The function of the bullet-screen operation controls may include whether to display the bullet screen comment, or whether to display the bullet screen comment behind a host portrait picture, etc.”).
In view of Liu’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the user-specified properties include an indication as to whether each text bullet flies over or behind certain objects in the video content of the channel broadcast. The modification would provide users with additional formatting options for the display of electronic program guide data. The modification would serve to improve the overall user experience.

Regarding claims 2 and 20, Knudson further teaches assembling the text bullet to include a text stream for display in the bullet screen format (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 13, 27a-27c).

Regarding claim 4, Knudson further teaches configuring properties of the bullet screen format to display each text bullet according to at least one of the user-specified fly speed, fly interval, and fly location (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 14, line 38 to col. 15, line 14, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen. An advantage of providing the controllable ticker as an overlay on top of an existing television program is that it allows the user to continue to listen to and watch the program while the controllable ticker is displayed. If desired, the controllable ticker may be provided as a full screen. The audio of an existing television program may be retained during this display to provide the user with a cue that the program is still being broadcast. Other suitable arrangements are shown in FIGS. 27a, 27b, and 27c.” Figs. 13, 27a-27c).

Regarding claims 6 and 17, the combination further teaches recognizing one or more objects in the video content displayed on the display device; determining whether each text bullet flies behind or in front of the one or more objects based on the user-specified properties; and generating a video signal accordingly (Liu: [0156], “Bullet-screen operation controls may be provided in an interface of the audience client. The function of the bullet-screen operation controls may include whether to display the bullet screen comment, or whether to display the bullet screen comment behind a host portrait picture, etc.”).

Regarding claims 7 and 18, the combination further teaches receiving a request to terminate display of at least one of the text bullets of the electronic program guide data (Knudson: Col. 15, line 54 to col. 16, line 5, “The program guide may allow the user to cancel the display of the controllable ticker using any suitable technique. For example, the program guide may provide an opportunity for the user to cancel the display of the controllable ticker whenever the user presses the play key or an exit key as shown at step 208 of FIG. 15.”).

Regarding claim 8, the combination further teaches wherein at least one text bullet includes a selectable link to the video content (Knudson: Col. 9, line 39 to col. 10 line 5, “Program guide listings screens such as screen 90 of FIG. 3 may be used by the user to record programs, to set reminders for programs, to purchase programs or to tune to programs or channels, etc. … If the user presses an OK button at step 104 and the desired program is currently being broadcast, the program guide tunes set-top box 52 to the appropriate channel at step 108. If the program is a pay-per-view program, the program guide provides the user with an opportunity to purchase the pay-per-view program at step 110. If the user presses an OK button at step 104 and the desired program is scheduled to be broadcast in the future, the program guide sets a reminder for the program and provides the user with an opportunity to purchase the program if the program is a pay-per-view program at step 110.” Figs. 3-4).

Regarding claim 9, the combination further teaches wherein the electronic program guide data includes data associated with video content for current viewing or future viewing (Knudson: Col. 9, line 39 to col. 10 line 5, “Program guide listings screens such as screen 90 of FIG. 3 may be used by the user to record programs, to set reminders for programs, to purchase programs or to tune to programs or channels, etc. … If the user presses an OK button at step 104 and the desired program is currently being broadcast, the program guide tunes set-top box 52 to the appropriate channel at step 108. If the program is a pay-per-view program, the program guide provides the user with an opportunity to purchase the pay-per-view program at step 110. If the user presses an OK button at step 104 and the desired program is scheduled to be broadcast in the future, the program guide sets a reminder for the program and provides the user with an opportunity to purchase the program if the program is a pay-per-view program at step 110.” Figs. 3-4).

Regarding claim 10, the combination further teaches wherein each text bullet is displayed statically in the bullet screen format (Knudson: Col. 15, lines 30-42, “As shown in FIG. 14b, the controllable ticker may be automatically scrolled. With this approach, the program guide provides the user with an opportunity to invoke the controllable ticker at step 280. After the user presses a remote control play key or other suitable button (e.g., to activate an on-screen menu selection), the program guide displays an automatically scrolling controllable ticker at step 282. Either the controllable ticker categories, status information items, or both may be automatically scrolled by the program guide. When the user presses a remote control key such as a cursor or stop key, the program guide stops the scrolling motion of the ticker and displays a corresponding stationary controllable ticker at step 284.”).

Regarding claim 13, the combination further teaches wherein includes at least one of a channel identifier, content identifier, a content rating, a scheduled start time, and a scheduled stop time (Knudson: Col. 2, lines 18-26, “The program listings data contains program titles, broadcast times, and other suitable television program schedule information that may be displayed for the user by the program guide.” Col. 14, lines 1-13; Figs. 6, 13).

Regarding claim 15, the combination further teaches a device comprising: a second interface configured to receive a request for displaying the electronic program guide data (Knudson: Col. 8, lines 20-23, “Menu screen 62 may be invoked by the user by pressing a guide button on remote control 60 (FIG. 1).” Col. 14, lines 38-44, “After the user presses a remote control play key or other suitable button (e.g., to make an on-screen menu selection), the program guide displays the controllable ticker at step 202.”).

Regarding claim 19, the combination further teaches wherein at least one of the text bullets includes an activatable link to the video content (Knudson: Col. 9, line 39 to col. 10 line 5, “Program guide listings screens such as screen 90 of FIG. 3 may be used by the user to record programs, to set reminders for programs, to purchase programs or to tune to programs or channels, etc. … If the user presses an OK button at step 104 and the desired program is currently being broadcast, the program guide tunes set-top box 52 to the appropriate channel at step 108. If the program is a pay-per-view program, the program guide provides the user with an opportunity to purchase the pay-per-view program at step 110. If the user presses an OK button at step 104 and the desired program is scheduled to be broadcast in the future, the program guide sets a reminder for the program and provides the user with an opportunity to purchase the program if the program is a pay-per-view program at step 110.” Figs. 3-4).

Claims 3, 5, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Lee, Liu, and Hartman et al. (US 2011/0145881).

Regarding claim 3, the combination teaches the limitations specified above; however, the combination does not expressly teach configuring the electronic program guide data to display each text bullet according to a user profile.
Hartman teaches configuring electronic program guide data to display in a bullet screen format according to a user profile ([0123], “In the ‘Ticker’ mode feature 2110, the user may adjust certain attributes of the scrolling ticker 1120 (FIG. 11A). As shown in FIG. 25, when the user selects the ‘Ticker’ mode feature 2110 an image of the scrolling ticker 2502 and a series of control radio buttons 2504 for adjusting the scrolling ticker attributes may appear in the option window 2500. The ticker attributes to be adjusted by the user may include ticker speed, text color, scrolling direction, score update preferences (including sport, sports teams, and players), RSS feed sources (e.g., espn.com, cbssports.com, sports.yahoo.com), and score alerts.”).
In view of Hartman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include configuring the electronic program guide data to display each text bullet according to a user profile. The modification would enable users to tailor an electronic program guide according to their preferences, thereby enhancing the overall user experience.

Regarding claim 5, the combination teaches the limitations specified above; however, the combination does not expressly teach that the user-specified properties of the bullet screen format are configurable in a user profile.
Hartman teaches properties of a bullet screen format are configurable in a user profile ([0123], “In the ‘Ticker’ mode feature 2110, the user may adjust certain attributes of the scrolling ticker 1120 (FIG. 11A). As shown in FIG. 25, when the user selects the ‘Ticker’ mode feature 2110 an image of the scrolling ticker 2502 and a series of control radio buttons 2504 for adjusting the scrolling ticker attributes may appear in the option window 2500. The ticker attributes to be adjusted by the user may include ticker speed, text color, scrolling direction, score update preferences (including sport, sports teams, and players), RSS feed sources (e.g., espn.com, cbssports.com, sports.yahoo.com), and score alerts.”).
In view of Hartman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the user-specified properties of the bullet screen format are configurable in a user profile. The modification would enable users to tailor an electronic program guide according to their preferences, thereby enhancing the overall user experience.

Regarding claim 11, the combination teaches the limitations specified above; however, the combination does not expressly teach that each text bullet flies in a specified direction on the display device.
Hartman teaches electronic program guide data flying in a specified direction on a display device ([0123], “In the ‘Ticker’ mode feature 2110, the user may adjust certain attributes of the scrolling ticker 1120 (FIG. 11A). As shown in FIG. 25, when the user selects the ‘Ticker’ mode feature 2110 an image of the scrolling ticker 2502 and a series of control radio buttons 2504 for adjusting the scrolling ticker attributes may appear in the option window 2500. The ticker attributes to be adjusted by the user may include ticker speed, text color, scrolling direction, score update preferences (including sport, sports teams, and players), RSS feed sources (e.g., espn.com, cbssports.com, sports.yahoo.com), and score alerts.”).
In view of Hartman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that each text bullet flies in a specified direction on the display device. The modification would enable users to tailor an electronic program guide according to their preferences, thereby enhancing the overall user experience.

Regarding claim 12, the combination further teaches receiving a request to pause flight of at least one text bullet in the bullet screen format on the display device (Knudson: Col. 15, lines 30-42, “As shown in FIG. 14b, the controllable ticker may be automatically scrolled. With this approach, the program guide provides the user with an opportunity to invoke the controllable ticker at step 280. After the user presses a remote control play key or other suitable button (e.g., to activate an on-screen menu selection), the program guide displays an automatically scrolling controllable ticker at step 282. Either the controllable ticker categories, status information items, or both may be automatically scrolled by the program guide. When the user presses a remote control key such as a cursor or stop key, the program guide stops the scrolling motion of the ticker and displays a corresponding stationary controllable ticker at step 284.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li et al. (US 2020/0058270) discloses a bullet screen display system ([0046], Figs. 5-14).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426